 

Exhibit 10.1

  

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT is made and entered into this 5th day of October,
2017 by and among The Enviromart Companies, Inc. a Delaware corporation (the
"Company"), Eastone Equities LLC, a New York limited liability company (the
"Purchaser"), and the selling stockholders set forth on Exhibit A, attached
hereto and incorporated herein (each, a "Seller ", and collectively, the
“Sellers”). Sellers own 44,758,392 shares, representing 90% of the common stock
of the Company. Purchaser desires to purchase from Sellers, and Sellers are
willing to sell shares of such common stock, subject to the terms and conditions
contained in this Agreement.

 

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

 

1.Purchase and Sale. The Sellers hereby agree to sell to the Purchaser and the
Purchaser, in reliance on the representations and warranties contained herein,
and subject to the terms and conditions of this Agreement, agree to purchase
from the Sellers 44,566,412 shares of Common Stock of the Company, representing
90% of the Company’s total issued and outstanding common stocks (the “Shares”)
for a total purchase price of Three Hundred Thousand Dollars ($295,000) (the
"Purchase Price"), payable in immediately available funds in United States
currency. Purchaser and Sellers acknowledge and accept that the trading price of
the Shares may decrease or increase subsequent to the sale of the Shares.
Purchaser and Sellers waive claims to any losses as a result of the sale of the
Shares.

 

2.Closing. The Closing of the purchase and sale of the Shares shall occur upon
the satisfaction or waiver of all conditions set forth below, but no later than
5 PM EST October 6, 2017, or such other date as may be mutually agreed by the
parties in writing.

 

 

2.1.Sellers/Company Deliverables: Unless waived in writing by Purchaser, the
Sellers and the Company shall:

 

2.1.1.Prior to the Closing, cause the Company to file and mail to each of the
Company’s stockholders an information statement required by Rule 14f-1
promulgated under the Exchange Act of 1934, as amended (the “Exchange Act”), in
connection with the change of control to be effectuated by the appointment of
new officers and directors at the Closing, which appointments will be effective
10 days after the filing of the Schedule 14f-1;

 

2.1.2.Upon the Closing, deliver to the Seller

 

2.1.2.1.By overnight delivery, the certificates for the Shares, along with a
duly executed stock power and Company indemnity letter in lieu of medallion
guarantee for each such certificate (collectively “Sales Documents”), and the
Company Books and Records listed in Exhibit B unless otherwise agreed to in
writing by the parties;

 

2.1.2.2.Cause the Company to timely file a Current Report on Form 8-K disclosing
the entry by the Sellers of this Agreement; Confirmation of payment in full of
all loans and payables of the Company, including without limitation, those made
by affiliates of the Company;

 

2.1.2.3.Signed resignation letters of all existing officers and directors of the
Company;

 

2.1.2.4.Executed Board consents appointing designees of the Purchaser as
directors and officers of the Company;

 

2.1.2.5.All Edgar codes of the Company necessary to make filings with the
Securities and Exchange Commission;

 



 1 

 

 

Exhibit 10.1

 

 

2.1.2.6.Contact information of service providers of the Company necessary to
comply with SEC rules and regulations and to maintain the quotation on over the
counter bulletin board listed in Exhibit C;

 

2.1.2.7.Confirmation from the Company’s auditors that it has received all
information and records desirable and necessary to review the financial
statements (and notes) for the quarterly period ended September 30, 2017; and

 

2.1.2.8.Written confirmation from the Company’s stock transfer agent that it has
received all documentation necessary to effectuate the transfer of stock
certificates representing the Shares to the Purchaser, including the issuance of
stock certificates representing the Shares to the Purchaser or its designee.

 

2.2.Purchaser Deliverables: On the Closing, the Purchaser shall deliver the
Purchase Price (subtracted by $25,000 as previously paid to the counsel of the
Sellers as deposit) to the Sellers in accordance with the wire transfer
instructions for Sellers’s counsel previously provided by such counsel.

 

 

3.Resignation of Old and Appointment of New Board of Directors and Officers. The
Company and the Sellers shall take such corporate action(s) and make such SEC
filings on Schedule 14F-1 in compliance with the Exchange Act Rules and as
otherwise required by the Company Articles of Incorporation and/or Bylaws to
duly (a) appoint the below named persons to their respective positions, to be
effective ten days after filing of the Schedule 14f-1, and (b) obtain and submit
to the Purchaser, together with all required corporate action(s) the resignation
of all members of the board of directors, and any and all corporate officers,
all of which actions shall be certified and delivered by Sellers to the
Purchaser to be effective ten days after filing of the Schedule 14f-1 ,in such
form and substance satisfactory to the Purchaser. Following the execution of
this Agreement and through the date of effectiveness of such resignations, no
other officers or directors shall be appointed or elected to serve the Company
except as otherwise expressly provided herein.

  

Name Position Wayne Tsao Director and Chief Financial Officer Charlene Cheng
Director, Chairman, Chief Executive Officer and President

 

4.Representations and Warranties of the Company and the Sellers. All of the
following representations and warranties are with respect to the period
commencing after April 1, 2016 (the “Spin Off Date”), the date of effectiveness
of completion of the Company’s spinoff of its sole operating subsidiary
Enviromart Industries, Inc. (“EII”) (the “Spin Off”) and ending on the date
hereof, except a specified otherwise herein Each of the Company and Sellers
hereby represents and warrants to each of the following as of the date hereof
and the Closing Date :

 

4.1.        Corporate Existence and Power. The Company is a corporation duly
organized and validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation. The Company has the requisite
corporate power and authority to carry on its business as presently conducted
and as currently proposed to be conducted, to own and operate its properties and
assets, to execute and deliver this Agreement, and to carry out the provisions
of this Agreement. The Company is duly qualified to do business and is in good
standing as a foreign company in all jurisdictions in which the nature of its
activities and of its properties makes such qualification necessary, except for
those jurisdictions in which failure to do so would not have a material adverse
effect on the Company or its business.

 



 2 

 

 

Exhibit 10.1

 

 

4.2.         Subsidiaries. The Company does not own or control any equity
security or other interest of any other corporation, partnership, limited
liability company or other business entity. The Company is not a participant in
any joint venture, partnership, limited liability company or similar
arrangement.

 

4.3.        Authorization; No Contravention. The execution, delivery and
performance by Sellers of this Agreement and the transactions contemplated
hereby (a) have been duly authorized by all necessary action of the Sellers and
the Company, (b) do not violate, conflict with or result in any breach or
default of (or with due notice or lapse of time or both would result in any
breach, default or contravention of), or the creation of any lien under, any
contractual obligation of the Sellers or the Company or any requirement of law
applicable to the Company, and (c) do not violate any judgment, injunction,
writ, award, decree or order (collectively, "Orders") of any governmental
authority against, or binding upon, the Company. There are no actions,
subpoenas, suits, proceedings, claims, complaints, disputes, arbitrations or
investigations (collectively, "Claims") pending, initiated, or, to the knowledge
of the Sellers, threatened, at law, in equity, in arbitration or before any
governmental authority against the Company.

 

4.4.        Governmental Authorization; Third Party Consents. No consent,
approval, authorization, order, registration or qualification (each, an
"Authorization") of or with any governmental authority or any other person is
required for the execution, delivery or performance (including, without
limitation, the sale of the Shares) by, or enforcement against, the Company of
this Agreement or the consummation by the Company of the transactions
contemplated by this Agreement, except (i) such Authorizations as have already
been obtained or (ii) as otherwise provided in this Agreement.

 

4.5.        Capitalization.

 

4.5.1.        The Company's authorized capital stock consists solely of
250,000,000 shares of common stock, of which 49,731,000 shares will be issued
and outstanding at closing, and 5,000,000 authorized shares of preferred stock,
of which no shares is issued and outstanding. All shares of Company stock are
owned of record by the shareholders in the amounts set forth in the
Shareholder’s list delivered at closing. There are no outstanding dividends,
whether current or accumulated, due or payable on any of the capital stock of
the Company.

 

4.5.2.       Each Seller is the legal owner, and has good and marketable title
(beneficially and of record) to all of the Shares. The Shares, when sold to the
Purchaser pursuant to this Agreement, will be: (i) duly authorized, validly
issued, and outstanding; (ii) fully paid, non-assessable, and free of preemptive
rights; and (iii) free and clear of any and all pledges, claims, restrictions,
charges, liens, security interests, encumbrances, or other interests of third
parties of any nature whatsoever. As of the date hereof: (i) there are no
outstanding options, warrants, rights, commitments, or agreements of any kind
for the issuance or sale of, or outstanding securities convertible into, any
additional shares of capital stock of any class of the Company; (ii) there are
no voting trusts, voting agreements, proxies, or other agreements, instruments,
or undertakings with respect to the voting of any Company securities to which
the Company or any of its shareholders is a party; and (iii) there are no
restrictions on transfer of any Company securities except for restrictions
imposed by applicable laws or by the express terms of this Agreement. There are
no contracts, commitments, understandings or arrangement by which the Company is
bound to issue additional registered capital, share capital or other securities.

 

4.6.        Agreements.

 

Except for this Agreement and except as disclosed in the Company’s SEC Reports,
there are no agreements, understandings, instruments, contracts or proposed
transactions, or judgments, orders, writs or decrees, to which the Company is a
party or by which it is bound. The Company is not a guarantor or indemnitor of
any indebtedness of any other person, party or entity. The Company has not
declared or paid any dividends, or authorized or made any distribution upon or
with respect to any class or series of its equity securities.

 



 3 

 

 

Exhibit 10.1

 

 

4.7.        Absence of Undisclosed Liabilities. As of the closing date, the
Company had no liabilities which arose after the completion of the Spin Off,
either accrued or contingent, of a nature required to be reflected in the
financial statements in accordance with generally accepted accounting
principles, and whether due or to become due, which individually or in the
aggregate are reasonably likely to have an adverse effect on the Company. The
Company has fully paid all debtors, vendors and service providers for all
obligations that arose after the Spin Off and have become due and payable as of
the Closing Date.

  

4.8.        Absence of Litigation.

 

There are no lawsuits, actions or administrative, arbitration or other
proceedings or governmental investigations ongoing, pending or threatened
against or relating to the Company, or the Company's properties or business. The
Company has not since the Spin Off Date entered into or been subject to any
consent decree, compliance order, or administrative order with respect to any
property owned, operated, leased, or used by the Company. The Company has not
since completion of the Spin Off received any request for information, notice,
demand letter, administrative inquiry, or formal or informal complaint or claim
with respect to any property owned, operated, leased, or used by the Company or
any facilities or operations thereon.

 

4.8.1. The Company has filed all tax returns required to have been filed after
the Spin Off Date. All such tax returns were correct and complete in all
material respects. All taxes incurred by the Company after the Spin Off date
whether or not shown on any tax return) have been paid. The Company currently is
not the beneficiary of any extension of time within which to file any tax
return. To the Company's knowledge, no claim has been made after the Spin Off
Date by an authority in a jurisdiction where the Company does not file tax
returns that it is or may be subject to taxation by that jurisdiction. There are
no actual, pending or, to the Company's or Sellers’ knowledge, threatened liens,
encumbrances, or charges against any of the assets of the Company arising in
connection with any failure (or alleged failure) to pay any tax incurred after
the Spin Off Date. The Company has withheld and paid all taxes required to have
been withheld and paid after the Spin Off Date in connection with amounts paid
or incurred after the Spin Off Date to any employee, independent contractor,
creditor, shareholder, or other third party. To the Company's knowledge, there
is no dispute or claim concerning any tax liability of the Company either
claimed or raised by any authority in writing. The Company has not waived any
statute of limitations in respect of taxes or agreed to any extension of time
with respect to a tax assessment or deficiency.

 

4.9. Financial Statements. The Company's financial statements fairly present the
assets of the Company and liabilities of the Company incurred, in each case,
after the Spin Off Date.

 

4.10. Binding Effect. This Agreement has been duly executed and delivered by the
Sellers, and constitutes the legal, valid and binding obligation of the Sellers,
enforceable against the Sellers in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium or similar laws
affecting the enforcement of creditors' rights generally and by general
principles of equity.

 

4.11. Private Offering. No registration of the Shares, pursuant to the
provisions of the Securities Act of 1933, as amended, or any state securities or
"blue sky" laws, will be required by the sale of the Shares in the manner
contemplated in Section 1 herein. Sellers agrees that neither he or she, nor
anyone acting on his or her behalf, shall offer to sell the Shares or any other
securities of the Company so as to require the registration of the Shares
pursuant to the provisions of the Securities Act of 1933, as amended, or any
state securities or "blue sky" laws.

 

4.12. Disclosure. Sellers understands and confirms that Purchaser are relying on
the representations, warranties and covenants contained in this Agreement and
the disclosures set forth in the reports, forms and other documents filed with
the United States Securities Exchange by the Company (collectively, the “SEC
Reports”) in entering into this Agreement. All disclosures contained in the SEC
Reports or otherwise provided to Purchaser regarding the Company, its businesses
and the transactions contemplated hereby, furnished by or on behalf of Sellers
or the Company are complete, true and correct and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. Notwithstanding the foregoing, Purchaser
acknowledges and agrees that Sellers make no representation or warranty with
regard to the existence of any liabilities, except for liability arising after
the Spin Off Date.

 



 4 

 

 



Exhibit 10.1

 

 

4.13 Spin-off. The Company has no outstanding obligations or agreements of any
kind to the extent related to Enviromart Industries, Inc. (“EII”), formerly the
operating subsidiaries of the Company. Since April 1, 2016, the Company has held
no interest in EII.

 

Representations and Warranties of the Purchaser.

 

The Purchaser represent, warrant, agree and covenant, severally and not jointly,
to the Sellers, as follows:

 

5.1 Purchaser is An Accredited Investor. The Purchaser represents and warrants
that: the Purchaser is an “accredited investor” within the meaning of Rule 501
of Regulation D under the Securities Act and is able to bear the risk of its
investment in the Shares, as applicable. The Purchaser has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the purchase of and investment in the Shares, as
applicable.

 

5.2. Limits on Transfer or Re-sale. The Purchaser acknowledges and agrees that:
(i) the sale of the Shares pursuant to this Agreement has not been and is not
being registered under the Securities Act or any applicable state securities
laws, and the Company shares may not be may not be resold, pledged, assigned,
hypothecated or otherwise transferred, with or without consideration
(“Transfer”) by any Purchaser unless: (a) the Shares are resold or otherwise
Transferred in a subsequent transaction pursuant to an effective registration
statement under the Securities Act, (b) the Purchaser shall have obtained, at
its cost, an opinion of counsel that shall be in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
the Shares to be resold or Transferred may be resold or Transferred pursuant to
an exemption from such registration, (c) the Company shares are resold or
Transferred in compliance with the Securities Act to an “affiliate” (as defined
in Rule 144 promulgated under the Securities Act (or a successor rule) (“Rule
144”)) of the Purchaser who agrees to sell or otherwise Transfer the Securities
only in accordance with this Section 5.2 who is an accredited investor (d) the
Shares are resold pursuant to Rule 144, or (e) the Shares are resold pursuant to
Regulation D under the Securities Act (or a successor rule) (“Regulation D”);
(ii) any resale or Transfer of such Shares made in reliance on Rule 144 may be
made only in accordance with the terms of said Rule and further, if said Rule is
not applicable, any re-sale or transfer of such Shares under circumstances in
which the Sellers (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; (iii) neither the Company, nor any Sellers,
nor any other person is under any obligation to register such Shares under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder (in each case); and (iv) in the absence
of an effective registration statement under the Securities Act and any
applicable state securities laws applicable to the Shares or an exemption from
such registration, the Purchaser may have to hold the Shares indefinitely and
may be unable to liquidate them in case of an emergency.

 

5.3. Reliance on Exemptions. The Purchaser understands that the Shares are being
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company and each Seller is relying upon the truth and accuracy of, and
the Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Purchaser to acquire the Shares.

 



 5 

 

 



Exhibit 10.1

 

 

5.4. Restrictions on Transferability. The Purchaser is aware of the restrictions
of transferability of the Shares and further understands the certificates shall
bear legends substantially similar to the following legend(s).

 

(a)THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR
PURSUANT TO AN APPLICABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, WHICH OPINION SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.

 

(b)THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN SOLD PURSUANT TO AN
EXEMPTION FROM REGISTRATION IN ACCORDANCE WITH REGULATION “D” (17 C.F.R. 230.500
THROUGH 230.508 AND ITS PRELIMINARY NOTES) UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THE SECURITIES MAY NOT BE OFFERED, SOLD OR TRANSFERRED TO A U.S.
PERSON, OR FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON, OR INTO THE UNITED
STATES EXCEPT PURSUANT TO A REGISTRATION STATEMENT, OR A VALID EXEMPTION FROM
REGISTRATION BASED ON AN OPINION OF COUNSEL APPROVED BY THE ISSUER. HEDGING
TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED, DIRECTLY OR
INDIRECTLY, UNLESS IN COMPLIANCE WITH THE SECURITIES ACT OF 1933, AS AMENDED.

 

(c)Any legend required to be placed thereon by any appropriate securities
commission or commissioner.

 

5.6. Governmental Review. The Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Shares.

 

5.7. Investment Intent. The Purchaser is acquiring the Shares for their own
account for investment, and not with a view toward distribution thereof. The
Purchaser further represents that it does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Shares. The Purchaser represents that it has not been formed for the specific
purpose of acquiring the Shares. The Purchaser acknowledges that an investment
in the Securities is a high-risk, speculative investment.

 

5.8. No Advertisement. The Purchaser acknowledge that it is offered by the
Company to be in direct communication with the Sellers, and not through any
advertisement or general solicitation of any kind.

 

5.9. Knowledge and Experience. The Purchaser acknowledge that they have been
encouraged to seek their own legal and financial counsel to assist them in
evaluating this purchase. The Purchaser acknowledge that the Company has given
them and Purchaser’ Counsel access to all information relating to the Company’s
business that they or any one of them have requested. The Purchaser acknowledge
that they have sufficient business and financial experience, and Knowledge
concerning the affairs and conditions of the Company so that they can make a
reasoned decision as to this purchase of the Shares and are capable of
evaluating the merits and risks of this purchase.

 

5.10. Authorization; Enforcement. This Agreement has been duly executed and
delivered on behalf of the Purchaser, and this Agreement constitutes the valid
and binding agreement of the Purchaser and is enforceable against the Purchaser
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and except as may be limited by the
exercise of judicial discretion in applying principles of equity.

 



 6 

 



 

Exhibit 10.1

 

 

5.11. Non-Contravention. Neither the execution, delivery or performance of this
Agreement by the Purchaser, nor the consummation by the Purchaser of the
transactions contemplated hereby, nor compliance by the Purchaser with any of
the provisions of this Agreement shall (a) violate any provision of its
governing documents, (b) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice or consent or
approval under, any note, bond, mortgage, indenture, deed of trust or other
agreement, contract or instrument to which the Purchaser is bound or by which
the Purchaser or any of its properties or assets may be bound or affected, or
(c) result in the imposition of any Lien upon any of the properties or assets of
the Purchaser, except in the case of clause (b) and (c), as would not have a
material adverse effect on the Purchaser.

 

5.12. Litigation. There are no court, administrative, arbitration, mediation or
other proceedings (including disciplinary proceedings), claims, lawsuits,
reviews, formal or informal complaints or investigations, actions, or inquiries
of any nature by any governmental authority or any other Person (collectively,
“Proceedings”) pending or, to the actual Knowledge of the Purchaser, threatened
against the Purchaser which seeks to restrain or enjoin the consummation of the
transactions contemplated by this Agreement.

 

5.13. Ability to Carry Out Obligations. The Purchaser, as to itself, has the
power, and authority to enter into, and perform its obligations under this
Agreement. The execution and delivery of this Agreement by such Purchaser and
the performance by such Purchaser of its obligations hereunder will not cause,
constitute, or conflict with or result in any breach or violation of any of the
provisions of or constitute a default under any agreement to which such
Purchaser is a party, or by which such Purchaser is bound.

  

5.Limitation on Liability and Representations and Warranties of Sellers. Without
limiting the foregoing, it is understood and agreed that the Sellers shall have
no liability to the Purchasers hereunder for breach of representations or
warranties, unless the claim is based on liabilities that arose after completion
of the Spin Off.

  

6.Miscellaneous. This Agreement constitutes the entire agreement between the
parties hereto and supersedes all prior agreements and discussions between
Purchaser and Sellers. No waiver of any of the provisions of this Agreement will
be deemed to constitute a waiver of any other provisions hereof. This Agreement
may be executed by the parties hereto in separate counterparts, each of which
will be deemed to be one and the same instrument. All claims, disputes and other
matters in question between the parties to this Agreement, arising out of or
relating to this Agreement or breach thereof, shall be filed and heard only in
the state courts of New York. The Agreement will be government by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflicts of law thereof.

 

 

[The remainder of this page has been intentionally left blank.]

 

 7 

 

 

Exhibit 10.1

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in the first paragraph.

 

SELLERS: 



      Plaza Services, LLC       /s/ Wanda Shefts   By: Wanda Shefts, duly
authorized           /s/ Mark D. Shefts   By: Mark D. Shefts           /s/ John
G. Nossiff   By: John G. Nossiff           /s/ Joel Marcus   By: Joel Marcus  

 

 

COMPANY: 

      The Enviromart Companies, Inc.   A Delaware corporation  

  

By:

/s/ Laurence King









  Name: Laurence King   Title: President  



  



Address: 160 Summit Ave.     Montvale, NJ 07645  

  

 

PURCHASER: 

      Eastone Equities LLC   A New York limited liability company  

 

By:

/s/ Kevin Yu









  Name: Kevin Yu   Title: Director   

 

Address: 3612 34th Ave.     Long Island City, NY 11106  

 

 8 

 

 

EXHIBIT A

SELLERS

 

 

Name Amount of Shares Plaza Services, LLC 18,400,500 Mark D. Shefts 8,670,000
Wanda Shefts 1,000 Gabrielle Hager 4,710,000 John G. Nossiff 10,706,500 Joel
Marcus 2,270,392

 

 9 

 

 

EXHIBIT B

Company Books and Records

 

1. Good standing certificate from Delaware

2. Company Edgar Codes

Executed Board consent appointing Purchaser’s designees to Board and Executive
Officers

 



 10 



